Judgment unanimously affirmed without costs. Memorandum: Petitioner, an administrator employed by the Board of Education of the Fulton City School District as a probationary employee, brought this CPLR article 78 proceeding contending that respondents did not fully comply with the requirements of Education Law § 3031 (b) when they voted to deny her tenure. Supreme Court held that, "even if Education Law § 3031 applies to administrators, [that] section has been [fully] complied with” by respondents and dismissed the petition. We agree. Moreover, in our view, Education Law § 3031 applies exclusively to teachers. If the Legislature had intended that section 3031 apply to administrators, it would have referred to administrators in the text of the statute (see, Matter of Anderson v Cortland City School Dist., 147 Misc 2d 7, 11, affd 171 AD2d 1017). The statute clearly does not apply to school district administrators serving probationary terms (see, Matter of Charland, 32 Ed Dept Rep 291 [1992]). Thus, petitioner was not entitled to the protections afforded probationary teachers under that statute and petitioner’s article 78 proceeding was properly dismissed. (Appeal from Judgment of Supreme Court, Oswego County, Hayes, J.—Article 78.) Present—Callahan, J. P., Green, Lawton, Doerr and Boehm, JJ.